EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shigeharu Furukawa on 05/21/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 15, "second" has been deleted
In Claim 1, line 16, "a second" has been deleted and replaced with -- and a --
In Claim 1, line 20, "outside" has been deleted and replaced with -- an exterior environment of --
In Claim 1, line 26, "outside" has been deleted and replaced with -- the exterior environment –
In Claim 7, line 2, "an exterior" has been deleted and replaced with -- the exterior --
In Claim 8, lines 1-2, "flow plate includes a front surface" has been deleted and replaced with -- front surface of the flow plate is –
Claim 11 has been canceled
In Claim 12, line 4, both iterations of "second" have been deleted
In Claim 12, line 4, -- of the shelf -- has been inserted before "extending"
In Claim 12, line 5, -- of the shelf -- has been inserted after "surface"
In Claim 13, line 28, "outside of the cabinet" has been deleted and replaced with -- the exterior environment --
In Claim 14, line 4, -- additional -- was inserted after "one"
In Claim 16, lines 1-2, “a shelf " has been deleted and replaced with – the first shelf extends -- 
In Claim 16, line 2, -- is -- was inserted before "connected"
In Claim 26, line 15, -- each -- was inserted before "comprised"

In Claim 26, line 18, "forming the" was deleted and replaced with -- of a flow plate of the one or more flow plates forming a --
In Claim 26, line 20, "a flow plate" was deleted and replaced with -- the flow plate --
In Claim 26, line 22, -- of the one or more flow plates -- was inserted after "plate"
In Claim 26, line 26, -- each -- was inserted after "shelves"
In Claim 29, line 3, "back surface" has been deleted and replaced with -- second back surfaces -- 
In Claim 29, line 7, "surface" has been deleted and replaced with -- surfaces –

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762